Exhibit 10.1

 

October 22, 2004

 

Virginia A. Lavery

16 Harvard Drive

Bedford, MA 01750

 

Dear Ginger:

 

The purpose of this letter agreement (the “Agreement”) is to confirm the terms
regarding your separation of employment with ImmunoGen, Inc. (the “Company”). 
As more fully set forth below, the Company desires to provide you with severance
pay and benefits in exchange for certain agreements by you.

 

1.             Separation of Employment.  You acknowledge that your employment
with the Company terminated effective October 22, 2004 (the “Separation Date”). 
You acknowledge that from and after the Separation Date, you shall not have any
authority and shall not represent yourself as an employee or agent of the
Company.

 

2.             Severance Pay.  In exchange for the mutual covenants set forth in
this letter, as soon as practicable following the Company’s receipt of a signed
original counterpart to this Agreement (the “Effective Date”), the Company
agrees to provide you with the following severance pay and benefits (the
“Severance Pay and Benefits”):

 

(i)            Severance pay in an amount equal to 6 months of your gross weekly
base salary of $3,693.80, less all applicable federal, state, local and other
employment-related deductions.  Such payments shall be made in approximately
equal installments on the Company’s regularly scheduled paydays beginning on the
first such payday which is at least one (1) day after the Effective Date of this
Agreement; and

 

(ii)           The Company will also, should you properly elect coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), pay your
COBRA premiums for a period of 6 months commencing on the Effective Date of this
Agreement.  For purposes of obtaining coverage, the COBRA qualifying event shall
be deemed to have occurred on the Separation Date.  Please note that your right
to elect COBRA coverage is not contingent on your acceptance of this Agreement. 
If you do not accept this Agreement, however, you will be solely responsible for
all COBRA premiums.  Additionally, should you elect to convert your life
insurance to an individual policy, subject to the provisions of the policy, the
Company will pay any associated premium(s) for a period of 6 months commencing
on the Effective Date of this Agreement; and

 

--------------------------------------------------------------------------------


 

(iii)          Under the terms of the Company’s Stock Option Plan, any unvested
portion of your stock option grants received during your employment will be
forfeited as of your Separation Date.  Stock options that are fully vested will
be available for exercise for 90 days following the completion of your severance
package (April 22, 2005).  If you do not wish to exercise your options after 90
days, they will also be forfeited.

 

(iv)          In addition, the Company has agreed to allow you to take ownership
of a Company laptop (serial #97H5955) and monitor (serial #A1G032102956) for
your own personal use.

 

You acknowledge and agree that the Severance Pay and Benefits provided in this
Agreement are not otherwise due or owing to you under any Company employment
agreement (oral or written) or Company policy or practice, and that the
Severance Pay and Benefits to be provided to you are not intended to, and shall
not constitute, a severance plan, and shall confer no benefit on anyone other
than the parties hereto.  You further acknowledge that except for the specific
financial consideration set forth in this Agreement, you are not and shall not
in the future be entitled to any other compensation including, without
limitation, other wages, commissions, bonuses, vacation pay, holiday pay or any
other form of compensation or benefit.

 

3.             Covenants by You.  You expressly acknowledge and agree to the
following:

 

(i)            that you have returned to the Company all Company documents (and
any copies thereof, whether in paper, electronic or other form) and property,
and that you shall abide by any and all common law and/or statutory obligations
relating to protection and non-disclosure of the Company’s trade secrets and/or
confidential and proprietary documents and information; and

 

(ii)           that all information relating in any way to the negotiation of
this Agreement, including the terms and amount of financial consideration
provided for in this Agreement, shall be held confidential by you and shall not
be publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law); and

 

(iii)          that you shall abide by the provisions of the Proprietary
Information and Inventions Agreement previously signed by you, dated December
18, 2000, and that you shall abide by all common law and/or statutory
obligations relating to protection and non-disclosure of the Company’s trade
secrets and confidential and proprietary information; and

 

2

--------------------------------------------------------------------------------


 

(iv)          that the breach of any of the foregoing covenants by you shall
constitute a material breach of this Agreement and shall relieve the Company of
any further obligations hereunder and, in addition to any other legal or
equitable remedy available to the Company, shall entitle the Company to recover
any Severance Pay and Benefits already paid to you pursuant to Section 2 of this
letter.

 

4.             Unemployment Benefits.  The Company will not contest any claim
made by you or on your behalf with the Massachusetts Division of Employment and
Training or like agency regarding unemployment benefits, provided, however, that
the Company shall not be required to falsify information.

 

5.             Non-Disparagement.  You expressly acknowledge and agree that you
will not make any statements that are professionally or personally disparaging
about, or adverse to, the interests of the Company (including its officers,
directors and employees) including, but not limited to, any statements that
disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of the Company, and that you will
not engage in any conduct which is intended to harm professionally or personally
the reputation of the Company (including its officers, directors and
employees).  The Company expressly agrees that the Company’s Officers, Directors
and Human Resources personnel, unless required by law or legal process, to
enforce the terms of this Agreement, or to defend against or assert rights
against you or others with respect to claims asserted by any person or entity
not a party to this Agreement and except for disclosures to your attorneys, will
not make any statements that are professionally or personally disparaging about,
or adverse to, your interests, nor will they engage in any conduct that is
intended to or has the result of inflicting harm upon your professional or
personal reputation.

 

6.             References.  If any employer or prospective employer makes an
inquiry or seeks a reference with respect to you, all such requests directed to
management of the Company will be referred to Linda Buono who will inform the
employer or prospective employer that it is the Company’s policy to provide only
dates of employment and position held for former employees, and who will provide
only such information in regard to you.

 

7.             Release of Claims.  You hereby agree and acknowledge that by
signing this letter and accepting the Severance Pay and Benefits to be provided
to you, and other good and valuable consideration provided for in this
Agreement, you are waiving and releasing your right to assert any form of legal
claim against the Company(1) whatsoever for any alleged action, inaction or
circumstance existing or arising from the beginning of time through the
Separation Date.  Your waiver and release herein is intended to bar any form of
legal claim, charge, complaint or any

 

--------------------------------------------------------------------------------

(1) For the purposes of this section, the parties agree that the term “Company”
shall include ImmunoGen, Inc., its divisions, affiliates, parents and
subsidiaries, and its and their respective officers, directors, employees,
agents and assigns.

 

3

--------------------------------------------------------------------------------


 

other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys fees and any other costs) against the Company, for any
alleged action, inaction or circumstance existing or arising through the
Separation Date.

 

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
employment relationship with the Company or the termination thereof, including,
without limitation:

 

•              Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Separation Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation.  Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Americans With Disabilities Act and any
similar Massachusetts or other state statute.

 

•              Claims under any other state or federal employment related
statute, regulation or executive order (as they may have been amended through
the Separation Date) relating to wages, hours or any other terms and conditions
of employment.  Without limitation, specifically included in this paragraph are
any Claims arising under the Fair Labor Standards Act, the Family and Medical
Leave Act of 1993, the National Labor Relations Act, the Employee Retirement
Income Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA) and any similar Massachusetts, New York or other state statute.

 

•              Claims under any state or federal common law theory including,
without limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

•              Any other Claim arising under local, state or federal law.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this section does not release the Company from
any obligation expressly set forth in this Agreement.  You acknowledge and agree
that, but for providing this waiver and release, you would not be receiving the
Severance Pay being provided to you under the terms of this Agreement.

 

8.             Entire Agreement/Choice of Law/Enforceability.  You acknowledge
and agree that, with the exception of your Proprietary Information and
Inventions Agreement referenced in Section 3 and your agreement to adhere to the
Company’s Insider Trading policy both of which shall survive indefinitely the
execution of this Agreement, this Agreement supersedes any and all prior and
contemporaneous oral and/or written agreements between you and the Company, and
sets forth the entire agreement between you and the Company.  No variations or
modifications hereof shall be deemed valid unless reduced to writing and signed
by the parties hereto.  This Agreement shall be deemed to have been made in the
Commonwealth of Massachusetts, shall take effect as a document under seal in
Massachusetts, and shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to conflict of
law principles.  You agree that any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to its breach, shall
be commenced in Massachusetts in a court of competent jurisdiction, and you
further acknowledge that venue for such actions shall lie exclusively in
Massachusetts and that material witnesses and documents would be located in
Massachusetts.  The provisions of this letter are severable, and if for any
reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full.

 

9.             Notice.  All notices under this Agreement shall be in writing and
be delivered by hand, sent via reputable nationwide overnight courier service,
transmitted via facsimile with original copy via U.S. mail or mailed by first
class certified or registered mail, return receipt requested, postage prepaid:

 

i.              If to Virginia A. Lavery, 16 Harvard Drive, Bedford, MA 01730;
or

 

ii.             If to the Company, ImmunoGen, Inc, Attention Linda Buono, 128
Sidney Street, Cambridge, MA 02139.

 

Notices under this Agreement shall be deemed delivered upon personal delivery,
one day after being sent via a reputable nationwide overnight courier service or
two days after deposit in the mail and on the next business day following
transmittal via facsimile.

 

By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this letter, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents

 

5

--------------------------------------------------------------------------------


 

or representatives have made any representations inconsistent with the
provisions of this letter.  If the foregoing correctly sets forth our
understanding, please sign, date and return the enclosed copy of this letter to
Linda Buono at ImmunoGen, Inc. within seven (7) calendar days.

 

 

Very truly yours,

 

 

 

IMMUNOGEN, INC.

 

 

 

 

 

By:

/s/  Mitchel Sayare

 

 

 

 

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

 

Dated:

October 22, 2004

 

 

 

 

 

Confirmed and Agreed:

 

 

 

/s/ Virginia A. Lavery

 

 

Virginia A. Lavery

 

 

 

 

 

Dated:

October 22, 2004

 

 

 

6

--------------------------------------------------------------------------------